 BEDDING, CURTAIN & DRAPERY WORKERS, LOCAL 140Bedding, Curtain& Drapery Workers Union,Local 140, United Furniture Workers ofAmerica, AFL-CIOand U. S.Mattress Corp.Case 2-CC-1000.May 2, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING, BROWN, AND JENKINSOn April 13, 1966, Trial Examiner John J. Funkeissued his Decision in the above-entitled proceeding,finding that the Respondent had not engaged in theunfair labor practices alleged and recommendingdismissal of the complaint in its entirety, as set forthintheattachedTrialExaminer'sDecision.Thereafter, the General Counsel, the Respondent,and the Charging Party filed exceptions to theDecision and supporting briefs.The National Labor Relations Board has reviewedthe rulings of the Trial Examiner made at thehearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. TheBoard has considered the Trial Examiner's Decision,the exceptions and briefs, and the entire record inthis case, and finds merit in the exceptions of theGeneralCounselandtheChargingParty.Accordingly, the Board adopts the Trial Examiner'sfindings, conclusions, and recommendations only tothe extent consistent herewith.U. S. Mattress Corp. is engaged at Irvington, NewJersey, in the manufacture and sale of mattresses,box springs, and related items of bedding. Itsproductionandmaintenanceemployeesarerepresented by Teamsters Local 418. That local wascertified by the Board in 1962 following an electioninwhichRespondent appeared on the ballot.Respondent is a local affiliated with UnitedFurniture Workers, AFL-CIO.At the time of the events here relevant, U. S.Mattress numbered among its customers ModernStores, Inc.,Wucker Furniture Company, andFinkenbergFurnitureCo.,Inc.,companiesoperating retail furniture stores in New York City.All of Modern's suppliers of bedding, except for U.S.Mattress, were manufacturers whose productionemployees were represented by Respondent or by asister local of Respondent. The same was true withrespect to the suppliers of Wucker and Finkenberg,with but one minor exception.'On October 1, 1965, Enio Carrion, a businessagent of Respondent, appeared at Modern Stores inBrooklyn.After thoroughly inspecting all thebedding on display, but not other items of furnitureand upholstery,2 Carrion told Mrs. Leiboff, one of'Wucker and Finkenberg purchased a chair bed from anonunion manufacturer, Eclipse, but the purchase of this item byeach store amounted to only a few hundred dollars on an annualbasis271Modern's owners, that she carried"too much of U.S.Mattress"and that"U. S. Mattress doesn't belongto our union."Carrion mentioned the names ofvarious bedding manufacturers whose employeeswere represented by Respondent,including two whowere suppliers of Modern.Mrs. Leiboffpointed outthat Moderndid carrybedding oftwo ofthe beddingmanufacturershe hadjust named,as she had shownhim during his inspection tour of the store.Nevertheless,Carrion threatened to picket Modern"[b]ecause I wantyou tobuy more from theBrooklyn firms."Before leaving,Carriongave Mrs.LeiboffacardofAlexSirota,Respondent'smanager,and suggestedthat Leiboffcall Sirota.Approximatelya week later,pickets appeared infrontofModern'sstorewithsigns bearing thefollowing legend:APPEAL TO THE PUBLICPLEASE DO NOT BUYNONUNIONFURNITUREUPHOLSTERY & BEDDINGLOOK FOR THIS UNION LABELWHEN BUYING FURNITUREUPHOLSTERY & BEDDING[UFW LABEL]UNITED FURNITURE WORKERS OF AMERICAAFL-CIOAbout a week after picketing began, Carrion againvisitedModern and, for the first time, told Mrs.Leiboff that all the merchandise must have unionlabels. Actually, as Carrion was able to observe fromhis earlier inspection tour of the store, even thebedding in the store supplied by manufacturersunder contract with Respondent did not carry unionlabels.When Mrs. Leiboff explained this to Carrion,the latter appeared uninterested; he crypticallyremarked, "Well until you have it ...." and walkedout. Subsequently, he refused to speak to one of theRespondent-organizedmanufacturers whom Mrs.Leiboff had contacted to confirm that his productswere shipped to Modern without union labels. Later,in line with Carrion's earlier suggestion, Sol Portnoy,another of Modern's owners, called Respondent'sManager Sirota. In response to Portnoy's query as towhy Modern was being picketed, Sirota replied thatitwas because Modern "was carrying nonunionbrandmerchandise." In the course of thatconversation, Portnoy promised that Modern wouldthereafterbuy only "Local 140 union-made"bedding.Notlongthereafter,Respondentterminated its picketing of Modern's store.Two weeks later, pickets bearing the same signappeared in front of the stores of Wucker andFinkenberg. As found above, except for bedding2Respondent, as its name implies, basically represents onlybedding, curtain, and drapery workers, not furniture employees164 NLRB No. 27 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDproduced by U. S. Mattress and an Eclipse chairbed,averyminor item inWucker's andFinkenberg's inventories, all bedding on display andsaleatthesestoreswasmanufacturedbyRespondent or a sister local. Respondent was thenaware that manufacturers under contract with itshipped their products without union lables. Unlikethe situation at Modern, the picketing at Wucker'sand Finkenberg's stores began without prior warningor investigation.The picketing of these storesstopped 15 minutes after their owners promised tocease doing business with U. S. Mattress.3In the total circumstances of this case, we areunable to accept Respondent's explanation that theobject of its picketing was "to educate the public tolook for the union label." Quite clearly, Respondenthad no economic interest in conducting a consumerboycott of products made by its own members.Respondent was aware when it engaged in thepicketing that bedding manufactured in its ownunionized shops was shipped without union labels. Itknew from its own investigation of Modern before itpicketed that store that, except for some U. S.Mattress merchandise, all bedding carried by thatstore was produced in its own organized shops. Itwas in a position to know that substantially the samewas true of Wucker and Finkenberg. The singularunwillingnessof its business agent, when sorequested by Modern, to so much as speak to one ofits organized manufacturers concerning the absenceof union labels on its products markedly points upthat enforcement of its union label requirements, assuch, could not have been the true object of itsconcern.On the contrary, Respondent's entire course ofconduct was such as to leave little doubt-and we sofind-that the real object of its concern was with theretailers' handling of bedding from suppliers notunder contract with it, specifically U. S. Mattress,and that the target of its picketing was to force acessation of business dealings between the picketedretailers and such "non-union" manufacturers. This,we are convinced, is abundantly demonstrated bythe following: (a) Respondent's business agent'sinitial complaint to Modern that Modern "carried toomuch U. S. Mattress"; (b) his accompanyingexplanation that "U. S. Mattress does not belong toour Union"; (c) Respondent's explanation for thepicketing of Modern during its course, that it wasbecauseModern was "carrying non-union brandaWe find no merit in Respondent's contention that because theowners of these storesspoke to thebusiness agent of the unionrepresenting their own employees rather than directly to anofficial of Respondent,the testimony relating to the aforesaidpromises may not be considered. The business agent admittedwhile testifying that he spoke to Sirota on behalf of the storeowners, and, it is obvious that he was known by Respondent to beacting as agent of the store owners"See, eg , New York Telephone Company, 140NLRB 729, 7301The fact that there was then no active labor dispute betweenmerchandise"; and (d) the fact that the picketing ofeach retailer ceased shortly-after it had promised todiscontinue its purchases of U. S. Mattress products.However, even if we were to accept the TrialExaminer's narrower finding that the record hereestablishes no more than that Respondent "desiredmore purchases of union bedding, less ofMattress," this would not alter our conclusion thatthe picketing was for an object interdicted bySection 8(b)(4)(B). It is well established that apurpose to force a diminution of dealings is as muchan unlawful objective under that section as is a totalcessation of dealings.4Having found that an object of the picketing wasto force or require a cessation of business dealingswith U. S. Mattress, which stood in the positionvis-a-visRespondent of a primary disputant,5 we turn tothequestionofwhetherthemethodemployed-promotion through the picketing of aconsumer boycott of products sold by the picketedretailers-wassuchastoconstituteinthecircumstances of this case unlawful restraint andcoercion of secondary persons within the meaning ofSection 8(b)(4)(ii). The Trial Examiner, on the basisof his interpretation of theTree Fruitscase,6 foundthat it was not. To that finding the General Counselhas excepted, contending thatTreeFruitsisinapposite to the facts of this case. We agree withthe General Counsel.TheTree Fruitscase arose from a collective-bargaining dispute between fruit packing companiesinYakima, Washington, and a union representingtheir employees. The union struck in support of itsbargaining position, and after the strikers werereplacedwithnonunion employees, the uniondecided to institute a consumer boycott of the applespacked by the replacements. To appeal for suchconsumer boycott, the union picketed retail foodstores selling such apples, including Safeway, achain of retail stores that sold them as one of itsnumerousfoodproducts.Priortothecommencement of picketing, the manager of each ofthese Safeway stores received a letter from theunion, informing him that the picketing would bedirected only to his customers and would ask themnot to buy apples packed by the firms with whom theunion had a dispute. The letter further stated thatthe pickets were instructed to patrol only in front ofconsumer entrances and not to interfere with thework of the employees or with deliveries. TheRespondentand U SMattress,or betweenit and any other "non-union" manufacturerswhose productsitmight also have wantedboycotted,is immaterialJohn E Martin,etald/b/a SoundShingle Company,101 NLRB 1159, enfd.sub nom N.L.R B. vWashington-OregonShingle Weavers'District Council,211 F 2d149,152-153 (C A. 9),Local1976,United Brotherhood ofCarpenters,113 NLRB 1210, 1211-12, affd. 357 U S 936N L R B v Fruit and Vegetable Packers andWarehousemen,Local760, 377 U S 58 BEDDING, CURTAIN & DRAPERY WORKERS, LOCAL 140handbills and picket signs informed the consumers:DON'T BUYWASHINGTON STATEAPPLESTHE 1960 CROP OF WASHINGTON STATEAPPLESIS BEING PACKED BY NON-UNION FIRMSIncluded in this non-union operation are twenty-six firms in the YakimaValleywith which thereis a labor dispute.Thesefirms are charged withbeingUNFAIRby their employees who, with their union, are onstrike and have beenreplaced by non-unionstrikebreakingworkersemployedundersubstandardwagescalesandworkingconditions.In justice to these striking union workers whoare attempting to protect their living standardsand their right to engage in good-faithcollective-bargaining, we request that youDON'T BUYWASHINGTON STATEAPPLESTeamsters Union Local 760Yakima, WashingtonThis is not a strike against any store or market.(P.S.-PACIFIC FRUIT & PRODUCE CO. is theonly firm packing Washington State Applesunder a union contract.)Thus, the picketing in theTree Fruitscase wasclearly "confined to [the Union's] dispute with theprimary employer, since the public [was] not askedtowithhold its patronage from the secondaryemployer,butonlytoboycotttheprimaryemployer'sgoods."7And the Court's opinionconcluded that the legislative history ". . . does notreflect with the requisite clarity a congressional plantoproscribeallpeaceful consumer picketing atsecondarysites,and, particularly, any concern withpeaceful picketingwhen it is limited, as here,topersuadingSafewaycustomersnottobuyWashington State apples when they traded in theSafeway store." [Emphasis supplied.] 8The Court's analysis of the legislative history interms of the particular picketing involved inTree' Id.at 639 Id.at 63B Idat 7010 Idat63,71.273Fruitswas reflected in its holding that:... the picketing in this case, confined as it wasto persuading customers to cease buying theproduct of the primary employer ... did not"threaten, coerce, or restrain" [the secondaryemployer]. [Emphasis supplied.]This holding was further clarified by the Court'scontrasting picketing that was unlawful, althoughdirected at consumers, with this lawful consumerpicketing. Thus, the Court stated that "[p]eacefulconsumer picketing to shut off all trade with thesecondary employer unless he aids the union in itsdispute with the primary employer is poles apartfrom ..." the picketing engaged in by theunion inTree Fruits,9and the Court concluded that Congressdid intend to bar the former type of picketing.10We find that the picketing in the case before usfalls within the former area that Congress did intendto forbid. As we have found above, Respondent'strue concern was not with the promotion of the unionlabel as such,' but rather with the display and saleby the picketed stores of bedding manufactured byU. S. Mattress, or, at most, of bedding productsmanufactured by "nonunion" manufacturers, asRespondent construed that term. For purposes ofdecision here, we assume that Respondent couldhave lawfully picketed at the retail establishment toappeal to consumers not to buy the products of U. S.Mattress, or of any other specifically identifiedproducer with whom Respondent may then have hada primary labor dispute. It is quite clear, however,that Respondent's picketing appeal was knowinglyand deliberately intended to achieve a wider reach.Unlike the union inTree Fruits,Respondent did notby the legend on its picketsign,or otherwise, definethe limits of its dispute by clearly identifying theprimary employer or its products so as to makereadily apparent to the consuming public preciselyagainst whom its boycott appeal was directed. Itsbroadly gauged appeal to "look for [its] union label"was not sufficiently restrictive, for, as Respondentwas aware, union labels were not attached toproductsshippedbyitsownunionizedmanufacturers with whom it had no dispute;italsoknew in the case of Modern, and in the case of thetwo others, if it did not already know, could havereadily determined had it troubled to investigate,that such "union" but nonlabeled merchandise was-carried in the picketed stores. Moreover, though-asRespondent in effect concedesin itsbrief-itsboycotting campaign was concerned only with thesale of "nonunion" bedding, i.e., mattresses andupholstered bedding products, and not with othertypes of furniture, Respondent's picketing appealwas not so limited; the picket sign urged the publicnot to buy "nonunion furniture" generally. It is thus11Because of our finding in this regard,we find it unnecessaryto express any view as to whether Respondent's picketing, asconducted in this case,would have been lawful had that been itsobject 274DECISIONSOF NATIONALLABOR RELATIONS BOARDevident that the picketing was aimed at inducing ageneralized loss of patronage by the stores.The conclusion is therefore inescapable thatRespondent's picketing was not ". . . employed onlytopersuade customers not to buy the struckproduct . . ." but was "... designed to inflict injuryon [the secondary employers'] business generally."Accordingly, we find that Respondent's picketing,unlike that of the union inTree Fruits,did "threaten,coerce, and restrain" the picketed retail storeswithin the meaning of Section 8(b)(4)(ii). Havingearlier found that an object of the picketing was toforce and require a cessation of business betweenthe picketed stores and U. S. Mattress, we concludethat, by its picketing of the three stores, as well as byitsearlier threat to picket Modern, Respondentviolated Section 8(b)(4)(ii)(B) of the Act.12ORDERPursuant to Section 10(c) of the National LaborRelationsAct, asamended,theNational LaborRelations Board hereby orders that the Respondent,Bedding, Curtain & DraperyWorkers Union, Local140,UnitedFurnitureWorkers of America,AFL-CIO,its officers,agents, and representatives,shall:1.Ceaseand desist from:Threatening,coercing,and restraining ModernStores,Inc.,FinkenbergFurnitureCo.,Inc.,Sidney Wucker and Dudley Wucker d/b/a WuckerFurniture Company,or any other person,where anobject thereof is to force or require Modern Stores,Inc., Finkenberg FurnitureCo., Inc.,Sidney WuckerandDudleyWucker d/b/aWucker FurnitureCompany,or any other employer or person, to ceasedoing businesswith U.S. Mattress Corp.2.Takethe following affirmative action which theBoard finds will effectuate the policiesof the Act:(a)Post copies of the attached notice marked"Appendix"13at its offices and meeting halls.Copies of said notice,tobe furnished by theRegional Director for Region 2, after being dulysigned by the Respondent, shall be posted by itimmediatelyuponreceiptthereof,andbemaintained by it for 60 consecutivedaysthereafter,in conspicuous places, including all places wherenoticestomembers are customarily posted.Reasonable steps shall be taken to insure that thenotices are not altered,defaced, or covered by anyother material.(b)Furnish to the said Regional Director copies ofthe aforementioned notice for posting by ModernStores, Inc., Sidney Wucker and Dudley Wuckerd/b/aWucker FurnitureCompany,and FinkenbergFurniture Co., Inc., the companies willing, at thepicketed stores.(c)Notify the Regional Director,in writing, within10 days from the date of this Order, what steps havebeen taken to comply herewith.12Because of the basis on which we decide this case, we deemit unnecessary to pass on the question whether the picketing heremay also have been removed from theTree Fruitsimmunitybecause Respondent might not have been able to picket U SMattressdirectlywithoutviolatingSection8(b)(7)(A)CfGoldfinger v. Feintuch,11 NE(2d) 913, cited inTree Fruits, supraat 63ialn the event that this Order is enforced by a decree of aUnited States Court of Appeals, there shall be substituted for thewords "a Decision and Order" the words "a Decree of the UnitedStates Court of Appeals Enforcing an Order "APPENDIXNOTICE TO ALL MEMBERS OF BEDDING, CURTAIN &DRAPERY WORKERS UNION, LOCAL 140, UNITEDFURNITURE WORKERS OF AMERICA, AFL-CIOPursuant to a Decision and Order of the NationalLabor Relations Board, and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify you that:WE WILL NOT, by picketing or otherwise,threaten, coerce, or restrain Modern Stores,Inc., Sidney Wucker and Dudley Wucker d/b/aWucker Furniture Company, or FinkenbergFurniture Co., Inc., or any other person, wherean object thereof is to force or require ModernStores,Inc.,SidneyWucker and DudleyWucker d/b/a Wucker Furniture Company, orFinkenberg Furniture Co., Inc., or any otheremployer or person, to cease doing businesswith U. S. Mattress Corp.BEDDING, CURTAIN&DRAPERY WORKERSUNION, LOCAL 140,UNITED FURNITUREWORKERS OF AMERICA,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting, and must not bealtered, defaced, or covered by any other material.Ifmembers have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice,FifthFloor,Squibb Building, 745 FifthAvenue, New York, New York 10022, Telephone751-5500.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN F.FUNKE, Trial Examiner:Upon a charge filedNovember 9, 1965,by U. S.MattressCorp., hereinMattress,against Bedding,Curtain & Drapery Workers BEDDING, CURTAIN & DRAPERY WORKERS, LOCAL 140Union,Local 140,of the United Furniture Workers ofAmerica,AFL-CIO,herein Local 140 or the Respondent,theGeneralCounsel issued a complaint allegingRespondent violated Section 8(b)(4)(ii)(B) of theAct. Theanswer of the Respondent denied the commission of unfairlabor practices and denied that the picketing set forth inthe complaint constituted a violation of said section.This proceeding,with all parties represented,was heardbefore me at New York,New York,on February 2 and 3,1966.At the conclusion of the hearing the parties weregiven leave to file briefs and briefs were received from theGeneral Counsel and Respondent.Upon the entire record in this case and from myobservation of the witnesses,Imake the following:FINDINGS AND CONCLUSIONS1.THECOMPANIES INVOLVED1.Mattress is a New Jersey corporation having itsprincipal place of business at Irvington, New Jersey,where it manufacturers mattresses,box springs, andrelated products.Itsellsproducts valued in excess of$100,000 annually to customers located outside the Stateof New Jersey. It is engaged in commerce within themeaning ofthe Act.2.Modern Stores, Inc., herein Modern, is a New Yorkcorporation operating a retail furniture store in Brooklyn.Itsannual gross revenues exceed $300,000 and itspurchases of furniture from points outside the State ofNew York exceed $50,000 annually.3.Finkenberg'sFurnitureCompany, Inc., hereinFinkenberg's, is aNew Yorkcorporation operating a retailfurniture storeinNew York City.Itsannual grossrevenuesexceed$400,000and its purchases ofmerchandise from points outside the Stateof New Yorkexceed $50,000 annually.4.Wucker Furniture Company, herein Wucker, is apartnership operating a retail furniture store inNew YorkCity.Itsannual gross revenues exceed$500,000. Itpurchasesmerchandise valued in excess of $50,000annually from points outside the Stateof New York.Ifind thatMattress andWucker are engaged incommerce within the meaning ofthe Actand that theBoard has jurisdiction over the proceedings herein.Chauffeurs, Teamsters & Helpers Local No. 364, et al. (TheLight Co.),121 NLRB 221.II.LABOR ORGANIZATION INVOLVEDRespondent is a labor organization within the meaningof the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsThesolequestionpresentediswhether theRespondent'spicketingwasunlawfulunderthecircumstances of the case. The picketing technique, whichmight be described as hit-or-miss picketing,was devisedby Respondent as a means of increasing the sale of union-made bedding in the metropolitan area. Local 140 hadcontracts with many bedding manufacturers in the area1Unless otherwise noted all dates refer to 1965sLieboffreceived some union labels from Dandy and put themin the store window275but not with Mattress, the Charging Party. In a Boardelection held in 1962, in which Local 140 appeared on theballot,Local 418, Teamsters, was designated as thecollective-bargaining agent of the Mattress employees andLocal 418 and Mattress have enjoyed a contractualrelationship ever since. During the year 1965 Mattress soldits products to Modern, Finkenberg's, and Wucker as wellas to other retail stores.Modern bought its bedding from Dandy, F & R, Serta,and Mattress. The employees of Dandy and F & R wererepresented by Local 140; those of Serta by a sister local ofRespondent.Wucker and Finkenberg's sold unionbeddingproducedbycompaniesrepresentedbyRespondent or by locals affiliated with the FurnitureWorkers except for purchases from Mattress and minorpurchases of chair beds from a nonunion company knownas Eclipse.The Union's picketing procedures were, according toAlex Sirota,its business manager, simple.When businessat the wholesale level was slow and there existed a dangerofa layoff among the Union'smembers at themanufacturing outlets the Union selected, at random,retail stores in the metropolitan area for picketing. Thepicketing would commence without notice or warning tothe stores and without investigation as to whether thestoreswere selling union or nonunionbedding.Theimmediate response to the picketing would be inquiry, asmight be expected,from the store owner as to the reason.The store owner would be told he was selling nonunionbedding or bedding without a union label.If he sold unionbedding the pickets were withdrawn,if he was sellingnonunion bedding and agreed to discontinue or to diminishhis purchases of nonunion products the pickets were thenwithdrawn. The sole purpose of the picketing was toincrease the sale of union-made and union-labeled beddingas against nonunionbedding. Therewas, at least on thefacts of this case, no extension of a primary dispute withany manufacturer,union or nonunion,to the retailer'sstore.Now to the incidents which provoked the chargeherein.Mrs. Fay Leiboff,president of Modern, testified that onor about October 1, 1965,1 one of her salesmen broughtEnio Carrion,a representativeof Local 140,into the store.Carrion asked to see her bedding and after examining toldher that she was carrying too much Mattress merchandiseand that Mattress did not "belong" to Local 140. WhenLeiboff mentioned the union-made furniture she bought,Carrion told her she did not buy enough from Brooklyn(Local 140)firms. He then told her he was going to throwup a picket line because he wanted her to buy more inBrooklyn.Carrion gave her Sirota's card and left. Hereturned after the line had been established and told hershe did not have union labels on the furniture and Liebofftold him the union firms did not ship bedding with unionlabels. She called F & R for labels and was told they didnot have any. She then called Dandy and told them of hertrouble.The Dandy representative asked to speak toCarrion, who was with the pickets, but Carrion refused totalk.2The picketing continued for about 2-1/2 weeks, from9:30 a.m.to 4 p.m. The picket placards bore the followinglegend:298-6680-69-19 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPEAL TO THE PUBLICPLEASE DO NOT BUYNON-UNIONFURNITUREUPHOLSTERY & BEDDINGLOOK FOR THIS UNION LABELWHEN BUYING FURNITUREUPHOLSTERY & BEDDING[Label]UNITED FURNITURE WORKERS OF AMERICAAFL-CIOModern placed no orders with Mattress after the picketingcommenced but the Mattress bedding remained ondisplay.Sol Portnoy,secretary-treasurer of Modern,testifiedthat after the picket line had been established he calledLocal 140and spoke to a Mr.Wagner who told himModern was being picketed because it was displayingnonunion merchandise.Later Portnoy spoke with Sirotawho told him they were carrying nonunion brandmerchandise.Portnoy told him that of their four suppliers,two had contracts with Local 140, one with a sister localand one(Mattress)with the Teamsters.He asked Sirotawhat he could do to rid himself of "this nonsense"and wastold to have union label merchandise on the floor.Portnoyasked Sirota how long the picketing would continue andwas told it was up to him(Sirota)to decide.He then toldSirota that if he had to buy from union shops this is whathe would do.As a result of thistalk Carrionmade hissecond visit to the store to inspect the labels.Sirota testified that when Portnoy asked him what wasrequired to stop the picketing he told him,"if you willplace union merchandise with union labels, then willremove the pickets."3Carrion testified that when heinspected the furniture at Modern none of it carried aunion label.4 (Local 140contended that all union-madebedding was required to carry the union label.)While thetestimony is clear as to the reason for establishing a picketlineat the store it is not equally clear why it wasdiscontinued.Carrion"assumed"that it was as a result ofa meeting between an association of retail furniture storeowners and Local 140 but Modern was not a member ofthis association.The recordindicates that there was nopicketing of any retail stores from the date of this meetingto the time of hearing.The cessation does not appear tohave resulted from any agreement between Modern andthe Union.Morris Segal,secretary of Finkenberg's, testified that onTuesday,November 9, two pickets bearing signs with thelegend on General Counsel'sExhibit 3, appeared at hisstore. The picketing continued from 9 a.m. to 4:30 p.m. for3 or 4 days.Finkenberg's purchased from Mattress andfromunionshops.NatRadelman,presidentofFinkenberg's, testified that the picketing ceased shortlyafter he had a conversation with Frank Schaffer,businessmanager of Local 853,Retail Furniture and Floor CoveringEmployees Union,which represented his sales employees.Radelman testified that in this conversation he toldIThe general objective of the picketing,according to Sirota,was to educate the public to look for the union label He stated, "ifthere are union merchandise on the floor that carry a union labelor union merchandise with union labels on the floor,we stop thepicketing and go to the next store"No requirement as to the ratioof union-labeled merchandise to nonlabeled in any particularstore was ever fixedSchaffer he would cease buying from Mattress if thepickets were removed.Sidney Wucker, a partner in Wucker, testified that onNovember 8 he found a picket in front of his store with thesame sign.He asked the picket what he should do and wastold to call Sirota.Sirota was unavailable but Wucker'sshop steward suggested he call Frank Schaffer.He askedSchaffer to talk to Sirota. Wucker also told Schaffer hewould discontinue purchases from Mattress.He then puthis shop steward on the telephone with Schaffer,the shopsteward brought the pickets in and put one of them on thetelephone.The pickets,when their conversation wasfinished,left and the picketing did not resume.Frank Schaffer,business managerof Local 853,RetailFurniture and Floor Covering Employees Union, wascalled by the General Counsel and proved to be a reluctantifnot adverse witness. Local 853 represented theemployees at Finkenberg'sand at Wucker and headministered the contracts at these stores.He admittedthat on or about November 8 Sidney Wucker called andtold him Local 140 was picketing his store and asked himfor help.He called Sirota and quoted Sirota as saying, "I'dlikeMr. Wucker toput in some merchandise with unionlabels, not keep all merchandise without union labels."Schaffer relayed this message to Wucker and also told himto have one of his(Schaffer's) people get a picket to callSirota.(This suggestion was made by Sirota.) Schafferthen testified that to the best of his recollection he had nodiscussionwithWucker concerning the removal ofMattress bedding or the merchandise of any specificcompany. He could not recall that Sidney Wucker had toldhim that he would get rid of Mattress merchandise.Later in November Radelman, of Finkenberg's, calledhim and told him Finkenberg's was picketed by Local 140.Radelman asked him to call Sirota and find out what hewanted.Schaffer called and received the same answer,"Look, if he does not handle all these merchandise withoutunion labels,I will not picket him."Again Schaffer relayedthemessage to Radelman.He did not know whathappened after that.B. ConclusionsCounsel appears to be in agreement that the issues oflaw presented is whether the picketing herein wasprotected by the decision of the United States SupremeCourt in theTree Fruitscase.(N.L.R.B. v. Fruit andVegetablePackers& Warehousemen, Local 760 (TreeFruits Labor Relations Committee, Inc.),377 U.S. 58).They arenot, of course, in agreement as to the conclusionto be reached and some history seems in order.The Board's position prior to the Supreme Courtdecision was contrary to that taken by the Court. TheBoard had in fact faced a picketing situation similar to thatin the instant case inUpholsterers Frame & BeddingWorkers Twin City Local No. 61 (Minneapolis HouseFurnishing Company),132 NLRB 40, beforeTree Fruitsreached the Board.In theUpholstererscase pickets were placed by theRespondent Union in front of two retail stores with signsNo explanation why the bedding purchased from union storesdid not carry union labels was ever given. Three employees ofunion manufacturers (none involved in this proceeding) testifiedthat it was required to attach the union label before the beddingwas shipped. BEDDING, CURTAIN & DRAPERY WORKERS, LOCAL 140277requesting the customers "to patronize home industry"and to buy "Union made products." Delivery entranceswere not picketed and no work stoppages occurred withinthe stores. The messages, both on the signs and in theleafletsdistributed,wereaddressed solely to thecustomers of the stores. There was no contact between theunion and the owners of the stores. The Board found no8(b)(4)(i)(B) violation under these circumstances but it didfind that the picketing had as its object the forcing orrequiring of the stores to buy locally and to buy union-made products and that the union by such picketingcoerced and restrained the owners in violation of Section8(b)(4)(ii)(B), citingGilmore Construction 5andPerfectionMattress & Spring Company."Before the case reached the Court of Appeals for theEighth Circuit the Supreme Court issuedTree Fruitsandthe Court, relying on that decision, reversed the Board anddenied enforcement,7 which brings us toTree Fruits.The Board had held inTree Fruits,relying on itsconstructionof the statute in its decision in theUpholstererscase,supra,that "by literal wording of theproviso [to Section 8(b)(4)] as well as through theinterpretive gloss placed thereon by its drafters, consumerpicketing in front of a secondary establishment isprohibited." 132 NLRB 1172, 1177. The Court of Appealsfor the District of Columbia Circuit set aside the Board'sorder and remanded to receive evidence "upon the issuewhether Safeway (whose stores were picketed) was in factthreatened, coerced or restrained." 308 F.2d 311, 318. Itwas to this decision that the Supreme Court grantedcertiorari.Mr.JusticeBrennan,writingforthemajority,"summarized the facts thusly:Respondent Local 760 called a strike against fruitpackersandwarehousemen doing business inYakima,Washington.The struck firms soldWashington State apples to the Safeway chain ofretail stores in and about Seattle, Washington. Local760, aided by respondent Joint Council, instituted aconsumer boycott against the apples in support of thestrike.They placed pickets who walked back andforth before the customers' entrances of 46 Safewaystores in Seattle. The pickets-two at each of 45stores and three at the 46th store-wore placards anddistributedhandbillswhich appealed to Safewaycustomers, and to the public generally, to refrain frombuying Washington State apples, which were only oneof numerous food products sold in the stores. Beforethe pickets appeared at any store, a letter wasdelivered to the store manager informing him that thepicketing was only an appeal to his customers not tobuy Washington State apples, and that the picketswere being expressly instructed "to patrol peacefullyin front of the consumer entrances of the store, to stayaway from the delivery entrances and not to interferewith the work of your employees, or with deliveries toor pickups from your store." A copy of writteninstructions to the pickets-which included theexplicit statement that "you are also forbidden torequest that the customers not patronize thestore"-was enclosed with the letter. Since it wasdesired to assure Safeway employees that they werenot to cease work, and to avoid any interference withpickups or deliveries, the pickets appeared after thestores opened for business and departed before thestores closed. At all times during the picketing, thestore employees continued to work, and no deliveriesor pickups were obstructed. Washington State applesarehandled in normal course by both Safewayemployees and the employees of other employersinvolved. Ingress and egress by customers and otherswas not interfered with in any manner.Citing the statutory language of Section 8(b)(4)(ii)(B) hefound the question of law was "whether the respondentunions violated this section when they limited theirsecondary picketing of retail stores to an appeal tocustomers not to buy the products of certain firms againstwhich one of the respondents was on strike."The Board, the majority found, read the statute asrevealing a congressional purpose to outlaw all picketingdirected at customers at a secondary site and that suchpicketing wasper secoercive. The Court did not agree butrather held, resorting to the history of Federal regulation ofpicketing, that the Congress had "consistently refused toprohibit peaceful picketing except where it is used as ameans to achieve specific ends which experience hasshown are undesirable." It then expressed concern that abroad ban against peaceful picketing might collide withthe First Amendment."In searching for the shadowy and elusive line ofdemarcation the Court started with the premise that itwould not ascribe to the Congress a purpose to outlawpeaceful picketing unless "there is the clearest indicationin the legislative history" that Congress intended to do soas regards the particular ends of the picketing. Returningto the specific issue before the Court it found nocongressional concern with peaceful picketing to persuadeSafeway customers not to buy Washington State apples inSafeway stores. Continuing, the Court said:We have examined the legislative history of theamendments to § 8(b)(4), and conclude that it does notreflect with the requisite clarity a congressional plantoproscribe all peaceful consumer picketing atsecondary sites, and, particularly, any concern withpeaceful picketing when it is limited, as here, topersuadingSafewaycustomersnottobuyWashington State apples when they traded in theSafeway stores. All that the legislative history showsin the way of an "isolated evil" believed to requireproscriptionofpeaceful consumer picketing atsecondary sites,was its use to persuade thecustomers of the secondary employer to cease tradingwith him in order to force him to cease dealing with,or to put pressure upon, the primary employer. Thisnarrow focus reflects the difference between suchconduct, and peaceful picketing at the secondary sitedirected only at the struck product. In the latter case,the union's appeal to the public is confined to its' International Hod Carriers, etc , Local No 1140 (GilmoreConstruction Company),127 NLRB 5416UnitedWholesale and Warehouse Employees, Local 261(Perfection Mattress & Spring Company),129 NLRB 1014rN.L R B v Upholsterers Frame & Bedding Workers Twin CityLocal No. 61,331 F.2d 561" Justices Harlan and Stewart dissented and Justice Black wrotea separate concurrenceS" Justice Black agreed with Justices Harlan and Stewart that itwas the legislativeintentto forbid picketing by employees of oneemployer at the premises of a neutral employer where the purposewas to persuade customers of the neutral employer not to buy thegoods of the struck employer He found, however, that such a banabridged freedom of speech in violation of the First Amendment 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDdispute with the primary employer, since the public isnotasked to withhold its patronage from thesecondary employer, but only to boycott the primaryemployer's goods. On the other hand, a union appealto the public at the secondary site not to trade at allwith the secondary employer goes beyond the goodsof the primary employer, and seeks the public'sassistancein forcing the secondary employer tocooperate with the unionin itsprimary dispute. Thisis not to say that this distinction was expressly alludedto in the debates. It is to say, however, that theconsumer picketing carried on in this case is notattended by the abuses at which the statute wasdirected.In sum, the legislative history does not support theBoard's finding that Congressmeant toprohibit allconsumer picketing at a secondary site, havingdeterminedthatsuchpicketing.necessarilythreatened, coerced or restrained the secondaryemployer. Rather, the history shows that Congresswas following its usual practice of legislatingagainstpeaceful picketing only to curb "isolated evils."Thisdistinction isopposed as "unrealistic"because, it is urged, all picketing automaticallyprovokes the public to stay away from the picketedestablishment. The public will, it is said, neither readthe signs and handbills, nor note the explicitinjunction that "this is not a strike against any store ormarket." Be that as it may, our holding today simplytakes note of the fact that a broad condemnation ofpeaceful picketing, such as that urged upon us bypetitioners, has never been adopted by Congress, andan intentiontodo so is not revealed with that"clearest indication in the legislative history," whichwe require.Itwould appear that no decision could be clearer. Thetactics employed by the parties to labor disputes aredevious and diverse, however, and do not always adhere toa charted course. Here the picketing was peaceful anddirected exclusively to the customers. No employees wereinduced, no deliveries were halted. Nor can I find anydistinction in the fact that inTree Fruitsa struck productwas involved. I see no reason to hold that a union maypicket to persuade the public not to buy a struck productbut may not persuade it not to buy a nonunion madeproduct. The Eighth Circuit found no such distinction inUpholsterers, supra,and I find none.Here there were, however, direct and indirect contactsbetween the owners of the stores and Local 140. ThusCarrion visitedModern before the picketing started,examined its furniture, told Mrs. Lieboff she did not buyenough from Brooklyn (presumably union) firms, and toldher she carried too much U. S. Mattress. He also told herhe was going to put up a picket line. After the line wasestablished Carrion came back and told her her furniture,includingunion-made furniture, did not have unionlabels.10 Sometime during the picketing period Portnoycalled Local 140 and was told by a Mr. Wagner that theywerepicketedbecausetheydisplayednonunionmerchandise or merchandise which did not bear the unionlabel.Later he spoke to Sirota who also told him it wasbecause he carried nonunion or nonlabeled merchandise.Portnoy testified that when he asked Sirota how to get ridof the pickets he was told to have union-labeledmerchandise on the floor. Portnoy told him he would domerchandise from Mattress.The dealings between Wucker and Finkenberg's andLocal 140 were indirect. In each store Schaffer,representative of the salesmen, was called shortly after thepickets appeared. Schaffer called Wucker back after hetalked to Sirota and Wucker told him he would take off thenonunion merchandise if he (Sirota) would take off thepickets. (There is nothing in the record to indicate thatSirota conditioned the removal of the pickets upon suchaction.) One of the pickets then went to the telephone and,following a conversation, the pickets left.The following day Finkenberg's was picketed by Local140. According to Radelman the picketing lasted for 3 or 4days, then ceased for a few days, and was then resumedfor a few days. During the initial picketing RadelmancalledSchaffer and told him he would stop buyingMattressmerchandise but again the record does notindicate that any such demand was made, either bySirota or by Schaffer acting as an agent for Sirota.Schaffer testified that he talked to Sirota following arequest from Sidney Wucker and was told by Sirota thathe would like Wucker to carry merchandise with unionlabels. Schaffer received the same response from Sirotawith respect to Finkenberg's.Sirota's testimony has been reviewed earlier and addslittle to the crucial issue.The narrow and not too difficult question presented iswhether Respondent by conduct apart from the picketingcoercedModern,Wucker, and Finkenberg's with theobject of forcing them not to do business with Mattressand whether such coercion was thereby extended to thepicketing itself. I find no evidence that either Carrion orSirota demanded that any of the three stores discontinueMattressmerchandise'[ Carrion, if Lieboff is to becredited, told her she carried too much Mattress beddingand both Carrion and Sirota made it clear that they wantedmore union-labeledmerchandise on the floor. QuiteinevitablyRespondent'sappealstocustomers, ifsuccessful, would lead to that result. The picketing wasnot purely ideological, it sought bread-and-butter gains foritsmembers who, to quote Sirota, were "starving." Thepurpose of the picketing of Safeway was likewise to aid thestriking unionmembers by reducing the market forWashington apples. What distinguishes the two cases isthat here Respondent told at least two owners what itdesired-more purchases of union bedding, less ofMattress. Requesting a store owner to purchase moreunion merchandise and less nonunion is not an act of10Local 140, for reasons readily discernible, attached as muchimportance to the union label as it did to the fact that themerchandise was produced by union(United Furniture Workers')labor11While Portnoy testified that he was told by Wagner andScrota that Modern was picketed because it displayed too muchnonunion and nonunion-labeled merchandise.the implication Iread into this is a request to display more union-labeled products,not a request to discontinue all display of nonunion products Thisis in keeping with Scrota's testimony that at a meeting withMaurice Friedman,attorney for the retail stores' association, andSchaffer he told them the picketing could cease if Moderndisplayedunion-labeled bedding. BEDDING, CURTAIN & DRAPERY WORKERS, LOCAL 140coercion nor is it a request that he cease'- doing businesswith nonunion firms. If coercion for an unlawful objectiveis to be found it rests on Local 140's threat to picket if itsrequest was not complied with and on making the removalof the pickets conditional upon a change in purchasing anddisplay policies by the stores. But if the picketing waslawful underTree Fruits13how can the threat to engage insuch picketing be made unlawful? The Board was facedwith this question inGeneral Drivers, Chauffeurs, andHelpers, Local Union No. 886 (The Stephens Company),133 NLRB 1393. There the respondent union directed aletter to secondary employers threatening to picket theirpremises "in strict conformity with the standards for12Webster's "NewInternationalDictionary"defines cease as."to come to an end, to stop; to leave offor give over,to desist " Inview of theDecision herein I find it unnecessary to considerwhether picketing which seeksa diminution in business betweena primary and secondary employer is covered bya statute whichemploys "cease" The Boardhas answered this question in theaffirmativeinLocalUnion825, InternationalUnion of OperatingEngineers(Nichols Electric Company),138 NLRB 540, 543, 544The Board was, however, reversed by the Court of Appeals for theThird Circuit, 326 F 2d 218,which found no evidence that an279ambulatory picketing" and citing theMoore Dry Docklineof decisions. A panel majority held that this letter did nomore than state that the union would exercise its lawfulrights and did not violate Section 8(b)(4)(ii)(B). I agree thatthereis anelement of coercion in any threat to picket justas there is in any threat to strike but if either the picketingor the strike is a protected form of concerted activity thethreat toengagein either cannot be unlawful.I find Respondent did not threaten, coerce, or restrainModern, Wucker, or Finkenberg with the object of forcingthem to cease doing business with Mattress and did notviolate Section 8(b)(4)(ii)(B) of the Act.objective was to compel the primary contractor to cease doingbusiness with a subcontractor'SThe language used by the Court is neither cautionary norrestraining.If the object of the picketing is to persuade customersnot to purchase a particular product it is lawful If the object is topersuade customers to withhold all patronage from the store it isunlawful Derivative benefits which might accrue to a union if itspublic appeal is effective are not to be substituted as a test ofobjective